IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 66 WM 2017
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DAVID WINWOOD, A/K/A ERNEST R.             :
BALL,                                      :
                                           :
                    Petitioner             :

                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the “Motion for Permission to Re-

Submit Briefs Under Duress Circumstances of Petitioner,” treated as an Application to

Exceed Word Count, is DENIED. Petitioner has 30 days in which to file a compliant

Petition for Allowance of Appeal.